Citation Nr: 0708545	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-24 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for left ankle strain/sprain.  

2.  Entitlement to service connection for a cardiovascular 
disability as secondary to service-connected residuals of 
left ankle strain/sprain.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to March 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
residuals of left ankle strain/sprain and assigned a 10 
percent rating effective March 2003.  A notice of 
disagreement was received in December 2003 and a statement of 
the case was issued in June 2004.  Also, in June 2004, the RO 
increased the disability rating to 20 percent effective March 
2003.  The United States Court of Appeals for Veterans Claims 
("the Court") has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet .App. 35, 38 (1993).  
Consequently, the matter of the evaluation remained in 
appellate status.  In July 2004, a VA Form 21-8940, was 
received in which the veteran indicated that he wanted a TDIU 
rating.  Since this TDIU rating was sought within the 
applicable time period, the Board accepts this document as a 
substantive appeal to the matter of the evaluation for left 
ankle sprain/strain.  The veteran has also perfected an 
appeal as to an October 2004 rating decision which denied 
service connection for heart disability and TDIU.  

The veteran's representative maintains that as the RO has 
considered the symptomatology associated with a ganglion cyst 
of the left ankle in rating the veteran's left ankle, the RO 
had tacitly conceded that the two are related.  As such, it 
is asserted that separate service connection and a separate 
neurological rating for his ganglion cyst should be 
established.  The Board notes that in the June 2004 rating 
decision that increased the left ankle evaluation to 20 
percent, the RO stated that the pain caused by the cyst 
cannot be separated from the ankle pain so it was 
contemplated by the left ankle evaluation.  The veteran was 
informed that if he wished separate service connection for 
the cyst, he had to submit an application to the Rating Board 
as the Decision Review Officer had no jurisdiction.  The 
issue was again raised at a June 2005 hearing and in the 
Statement of Accredited Representative in Appealed Case dated 
in August 2005.  The Board refers this issue to the RO to 
formally adjudicate whether separate service connection on a 
direct and secondary basis is warranted for the ganglion 
cyst.

The July 2005 statement of the case included the issue of an 
evaluation in excess of 10 percent for tinnitus, however, the 
veteran had not disagreed with the denial of that issue.  The 
March 2006 informal hearing presentation also included this 
issue.  However, as noted, it is not on appeal.  The Board 
notes that if the veteran wishes to pursue an increased 
rating for tinnitus, this issue may be raised at the RO.  

The issues of entitlement to service connection for a 
cardiovascular disability as secondary to service-connected 
residuals of left ankle strain/sprain and entitlement to TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's left ankle disability is manifested by pain and 
limited motion; the joint is not ankylosed.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for left ankle strain/sprain have not been met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in April 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The VCAA letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the claimant's claim for a left ankle 
disability be granted.  In an August 2003 rating decision, 
the RO granted service connection for left ankle 
strain/sprain and the issue on appeal concerns the claim of 
entitlement to a higher evaluation for this now service-
connected disability.

Even though the VCAA letter did not include adequate notice 
of what was needed to establish a disability rating and 
effective date, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  As stated above, the RO awarded 
service connection for left ankle strain/sprain in the August 
2003 rating decision and assigned an initial 10 percent 
rating which was thereafter increased to 20 percent, 
effective the date of claim.  Therefore, the VCAA letter 
served its purposes in that it provided section 5103(a) 
notice of the claimant; and its application is no longer 
required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the claimant's December 2003 notice of disagreement (NOD), 
the claimant took issue with the initial 10 percent 
disability rating and is presumed to be seeking the maximum 
benefits available under the law.  Id.; see also AB v. Brown, 
6 Vet. App. 35 (1993).  (As noted, the disability rating has 
been increased to 20 percent.)  Therefore, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a 
June 2004 statement of the case (SOC) which contained, in 
pertinent part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in June 2003 and 
September 2004.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected left ankle 
strain/sprain since the claimant was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The VA examination report 
is thorough and supported by the record.  The examination in 
this case is adequate upon which to base a decision.  The 
records satisfy 38 C.F.R. § 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the RO assigned the 20 percent disability rating at 
issue here for the claimant's service-connected disability 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  A uniform rating is appropriate in this 
case.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran has been assigned a 20 percent rating for left 
ankle strain/sprain under Diagnostic Code 5271.  See 
38 C.F.R. § 4.71a (2006).

The veteran was afforded a VA examination in June 2003.  
Range of motion of the left ankle was within normal limits.  
Dorsiflexion was 20/20, plantar flexion was 50/50, adduction 
was 20/20, abduction was 10/10, inversion and eversion were 
each 5/5.  Motor strength was 5/5.  The diagnosis was left 
ankle strain/sprain.  The examiner opined that the veteran 
had a 50 percent reduction in his range of motion when he 
experienced pain.  The other DeLuca factors did not affect 
range of motion.  X-rays of the left ankle were negative.

The veteran was again examined in September 2004.  At that 
time, his gait was abnormal and he ambulated with a  limp.  
He was unable to walk on his heels or toes.  Left ankle range 
of motion was the same as on prior examination.  It was again 
noted that the veteran had a 50 percent reduction in his 
range of motion when he experienced pain.  X-rays showed a 
normal left ankle.

Diagnostic Code 5271 is used to evaluate ankle disability 
manifested by limitation of motion.  A 20 percent evaluation 
requires marked limitation of motion.  38 C.F.R. 4.71a, 
Diagnostic Code 5271.  (Normal range of motion of the ankle 
is considered to be 20 degrees of dorsiflexion and 45 degrees 
of plantar flexion.  38 C.F.R. § 4.71, Plate II.)  In order 
to warrant a higher rating, the ankle must be ankylosed or 
there must be evidence of impairment of the tibia or fibula.  

Specifically, a 20 percent evaluation is assigned for 
ankylosis of the ankle in plantar flexion less than 30 
degrees.  For ankylosis of the ankle in plantar flexion, 
between 30 and 40 degrees, or in dorsiflexion, between 0 and 
10 degrees, a 30 percent rating is warranted.  A 40 percent 
rating is warranted for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion or 
eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Diagnostic Code 5262 addresses disorders of the tibia and 
fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under 
this provision, a 40 percent evaluation is warranted where 
nonunion of the tibia and fibula is productive of loose 
motion requiring a brace.  With evidence of malunion of the 
tibia and fibula, a 30 percent evaluation is warranted with 
marked knee or ankle disability, a 20 percent rating is 
warranted with moderate knee or ankle disability, and a 10 
percent evaluation is warranted with slight knee or ankle 
disability.  However, in this case, there is no objective 
evidence of impairment of the tibia and fibula related to the 
service-connected strain.  X-rays of the left ankle on repeat 
examination have been within normal limits.  Thus, this 
Diagnostic Code would not afford the veteran a higher rating 
in this case.

As for the provisions of Diagnostic Code 5270, based on the 
foregoing, the Board also finds that the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 20 percent for his left ankle disability.  The 
veteran is receiving the maximum rating for limitation of 
motion of the left ankle under Diagnostic Code 5271.  The 
pertinent diagnostic codes governing other ankle disabilities 
(Diagnostic Codes 5272 to 5274) also only permit a maximum 20 
percent rating.  In order for a higher rating to be assigned, 
the veteran's left ankle must be ankylosed.  The objective 
evidence of record indicates that it is not ankylosed.  
Consequently, the claim for a higher schedular rating must be 
denied.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the preponderance of the evidence is against a 
rating in excess of 20 percent.  

ORDER

Entitlement to an initial rating in excess of 20 percent for 
left ankle strain/sprain is denied.  


REMAND

Cardiovascular Disability

The veteran has been found to be disabled by the Social 
Security Administration (SSA).  The veteran stated that this 
disability determination was based on his cardiovascular 
disability only.  The SSA records are not in the claims file.  
VA has a statutory duty to obtain these records.  38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Court has also 
held that VA has a duty to acquire both the SSA decision and 
the supporting medical records pertinent to a claim.  See 
Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  These records should 
be obtained on remand.  See also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The veteran asserts that he has a cardiovascular disability 
as secondary to service-connected residuals of left ankle 
strain/sprain.  The veteran's representative contends that 
the VA medical opinion obtained in conjunction with the 
September 2004 VA examination is inadequate as it did not 
fully address whether the left ankle sprain/strain aggravated 
the veteran's cardiovascular disability.  In this regard, 
with respect to the question of whether the veteran's heart 
disease was caused by the veteran's stated inability to 
exercise due to his left ankle, the September 2004 VA 
examiner concluded that while exercise is important to 
cardiac health, it does not cause heart disease.  The veteran 
and his representative maintain that they have submitted 
positive medical evidence in that regard with the medical 
statement of F.T., M.D. dated in June 2004.  In that 
statement, Dr. T. opined that the veteran had been unable to 
exercise as part of a medically recommended regimen in the 
prevention of accelerated heart disease and that the 
veteran's limitations in exercise are due, in part, to a 
chronic left ankle pain that had been debilitating for 
decades.   

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.   38 C.F.R. § 3.310(a).   With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the Court has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Accordingly, the Board finds that a medical opinion should be 
obtained from a VA examiner specializing in cardiology to 
determine if the veteran's cardiovascular disability is 
permanently aggravated by the veteran's service-connected 
left ankle sprain/strain.  The examiner should also comment 
on a report of the Surgeon General, submitted by the veteran, 
titled "The Effects of Physical Activity on Health and 
Disease."


TDIU

Since additional development must be accomplished regarding 
the veteran's claim for service connection for cardiovascular 
disability, this issue must be resolved prior to the matter 
of entitlement for a TDIU rating.  In this regard, the 
veteran has essentially predicated his claim for a TDIU on 
establishing service connection for a cardiovascular 
disability.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain from SSA a copy of their 
decision regarding the veteran's claim 
for Social Security Administration 
disability benefits, as well as the 
medical records relied upon in that 
decision.

2.  Refer the veteran's claims folder to 
a VA physician specializing in 
cardiology, if available, for a 
supplemental medical opinion.  The claims 
file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  The examiner 
should respond to the following:  

(A) Based on a review of the claims 
file, the examiner should state the 
medical probabilities (less likely 
than not; at least as likely as not; 
or more likely than not) that any 
current cardiovascular disability is 
proximately due to, or the result 
of, the service-connected left ankle 
sprain/strain.  The examiner should 
also opine as to the medical 
probabilities (less likely than not; 
at least as likely as not; or more 
likely than not) that any current 
cardiovascular disability is 
permanently aggravated by the 
veteran's service-connected left 
ankle sprain/strain.  The examiner 
should note that aggravation is 
defined for legal purposes as a 
worsening of the underlying 
condition versus a temporary flare-
up of symptoms.  

If aggravation is found, the 
examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation based 
on the record.

The examiner should also comment on 
a report of the Surgeon General, 
submitted by the veteran, titled 
"The Effects of Physical Activity 
on Health and Disease."

The examiner should provide a 
complete rationale for all opinions 
expressed and conclusions reached.  

3.  The AMC should then readjudicate the 
claims currently on appeal in light of all of 
the evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


